Exhibit 10.40

CONSENT AND AMENDMENT NO. 1

TO

AGREEMENT OF LIMITED PARTNERSHIP

SBE Partners LP

THIS CONSENT AND AMENDMENT NO. 1 TO AGREEMENT OF LIMITED PARTNERSHIP (this
“Agreement”) is made and entered into this 29th day of May, 2009, by and between
Catena Oil & Gas LLC, a Texas limited liability company, and EFS O&G, LLC, a
Delaware limited liability company.

RECITALS:

A. Reference is herein made to that certain Agreement of Limited Partnership
dated January 15, 2007, by and between the parties hereto, governing SBE
Partners LP, a Texas limited partnership (the “Partnership Agreement”).
Capitalized terms used herein but not defined herein shall have the respective
meanings assigned to them in the Partnership Agreement.

B. Subject to the terms hereof, the Partners deem it in their best business
judgment and mutual best interests to execute and deliver this Agreement in
order to (i) approve the sale by the Partnership of a portion of its oil and gas
assets to the General Partner, (ii) amend and modify the Partnership Agreement
in certain respects and (iii) make the other covenants, agreements,
representations and warranties contained herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein and in the Partnership Agreement, the
Partners do hereby agree as follows:

Section 1. Approval of Sale. The Partners hereby consent and approve the
resolutions stated below:

WHEREAS, the Partnership and the Partners have reviewed and considered the terms
and conditions of the proposed sale of an undivided interest in the Oil and Gas
Properties of the Partnership to the General Partner, and based on that review,
have determined that the terms and conditions thereof, expressly including the
price, are fair to the Partnership;

RESOLVED, that the Partnership enter into that certain Purchase and Sale
Agreement (the “PSA”) dated as of even date herewith, with the General Partner
in order to convey to it an undivided interest in all of the Oil and Gas
Properties of the Partnership, with the PSA to be in the form attached hereto as
Exhibit A to this Agreement;



--------------------------------------------------------------------------------

RESOLVED FURTHER, that the form of and all the terms and provisions of the PSA,
expressly including the price to be paid and the valuation of the Oil and Gas
Properties to be conveyed, and all other documents and instruments to be
executed and delivered by the Partnership in connection therewith (including the
Assignment in the form attached as an exhibit to the PSA), are hereby approved
in all respects;

RESOLVED FURTHER, that the General Partner is hereby authorized and directed, in
the name and on behalf of the Partnership, to execute and deliver the PSA and
all other documents and instruments to be executed in connection therewith; and

RESOLVED FURTHER, that the General Partner is hereby authorized and directed, in
the name and on behalf of the Partnership, to take or cause to be taken all such
actions as in its reasonable judgment shall be necessary to cause the
Partnership to perform its covenants and obligations under the PSA and to take
or cause to be taken all such further action, in the name and on behalf of the
Partnership, as in its reasonable judgment shall be necessary in order to carry
out the intent, and accomplish the purposes, of the PSA and all other documents
and instruments to be executed and delivered by the Partnership in connection
therewith; provided, that any material election, consent, waiver or other
determination accorded the Partnership under the PSA or such other documents or
instruments (including agreement by the Partnership to any post-closing
settlement under Section 6.2 of the PSA) shall require the prior written consent
of the Limited Partner.

Without limiting the foregoing but for purposes of clarity, the Partners agree
that the foregoing approval by them of the foregoing resolutions shall
constitute full and complete authorization under the Partnership Agreement
(including Section 6.2 thereof) of the PSA and the transactions contemplated
thereunder.

Section 2. Distribution of Purchase Price. Notwithstanding anything to the
contrary contained in the Partnership Agreement:

(a) immediately after receipt by the Partnership of the Purchase Price (as such
term is defined in the PSA) pursuant to Section 5.2 of the PSA, the General
Partner shall cause the Partnership to distribute in cash (i) 98% of the
Purchase Price to the Limited Partner and (ii) 2% of the Purchase Price to the
General Partner;

(b) if the post-closing adjustment to the Purchase Price under Section 6.2 of
the PSA results in a payment due the Partnership, then immediately after receipt
by the Partnership of such payment, the General Partner shall cause the
Partnership to distribute in cash (i) 98% of such payment to the Limited Partner
and (ii) 2% of such payment to the General Partner; and

 

2



--------------------------------------------------------------------------------

(c) if the post-closing adjustment to the Purchase Price under Section 6.2 of
the PSA results in a payment due Buyer (as defined in the PSA), the General
Partner, in the name and on behalf of the Partnership, is authorized and
directed to make such payment to Buyer, and the cost of such payment to the
Partnership shall be allocated and borne (i) 98% to the Limited Partner and
(ii) 2% to the General Partner.

Section 3. GP Sharing Percentage and LP Sharing Percentage.

(a) With respect to the business and operations of the Partnership conducted on
and after the date hereof, the definition of GP Sharing Percentage, as set forth
in Section 2.1 of the Partnership Agreement, shall be amended to read as
follows:

“‘GP Sharing Percentage’ means 30%.”

(b) With respect to the business and operations of the Partnership conducted on
and after the date hereof, the definition of LP Sharing Percentage, as set forth
in Section 2.1 of the Partnership Agreement, shall be amended to read as
follows:

“‘LP Sharing Percentage’ means 70%.”

(c) For purposes of clarity, (i) the phrase “business and operations of the
Partnership conducted on and after the date hereof,” as used in Sections 3(a)
and (b), is not meant to include consummation of the transactions contemplated
under the PSA and (ii) this Section 3 is not meant to, nor shall, override the
provisions of Section 2 with respect to the distribution by the Partnership of
the Purchase Price to the Partners. In addition, for purposes of clarity, it is
acknowledged and agreed that neither Section 2 nor Section 3 is meant to, nor
shall, override the allocation of 100% of any Hedge Costs to the Limited Partner
under Section 4.1(c) of the Partnership Agreement or the allocation of 100% of
any revenues attributable to any Hedging Transaction to the Limited Partner
under Section 4.2(a)(iv) of the Partnership Agreement.

(d) Except as otherwise provided in subsections (i) and (ii) below, with respect
to the business and operations of the Partnership conducted prior to the date
hereof, expressly including all costs of the Partnership with respect to the
transactions contemplated hereby, the GP Sharing Percentages and LP Sharing
Percentages in effect prior hereto shall apply:

(i) All allocations of Capital Costs with respect to the Longstreet Well in
Montgomery County, Texas, and related income, gain, loss, deduction and credit
will be made as if such costs were paid, expended, contributed or distributed on
or after the date hereof, so that all such items associated with the Longstreet
Well located in Montgomery County, Texas, will be made on a 70/30 basis,
according to the GP Sharing Percentage and LP Sharing Percentage as established
by this Agreement. These allocations with respect to the Longstreet Well will be
made notwithstanding the amendment to the Partnership Agreement set forth in
Section 4.

 

3



--------------------------------------------------------------------------------

(ii) If and to the extent that the Partnership receives any refunds with respect
to severance taxes due and paid on the Oil and Gas Properties of the Partnership
prior to the date hereof, such refunds will be allocated between the Partners
according the GP Sharing Percentage and LP Sharing Percentage in effect on the
date of receipt of the refund.

Section 4. Amendment to Section 4.1 of Partnership Agreement. Section 4.1 of the
Partnership Agreement is hereby amended to add a new subsection (e) as follows:

“(e) Notwithstanding the above and for the avoidance of doubt, depletion and
depreciation shall be allocated for purposes of generally accepted accounting
principles in accordance with the GP Sharing Percentage and the LP Sharing
Percentage in effect at the time that the Depleteable Property or depreciable
property was acquired.”

Section 5. Agreed Exception to Section 5.3 of the Partnership Agreement. Upon
consummation of the transactions contemplated by the PSA, the General Partner
shall not be deemed in violation of Section 5.3 of the Partnership Agreement
with respect to its acquisition and ownership of the Properties (as such term is
defined in the PSA).

Section 6. Representation and Warranties. Each Partner hereby represents and
warrants to the other Partner and the Partnership that:

(a) Such Partner is duly formed, validly existing, and, if applicable, in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. No actions or other proceedings to
dissolve such Partner are pending or threatened.

(b) Such Partner has full power and authority to execute, deliver, and perform
this Agreement and to consummate the transactions contemplated herein. The
execution, delivery and performance by such Partner of this Agreement, and the
consummation by it of the transactions contemplated herein, have been duly
authorized by all necessary action of such Partner. This Agreement has been duly
executed and delivered by such Partner and constitutes a valid and legally
binding obligations of such Partner, enforceable against such Partner in
accordance with its terms, except that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, and similar
laws affecting creditors’ rights generally and (ii) equitable principles which
may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.

(c) The execution, delivery and performance by such Partner of this Agreement
and the consummation by it of the transactions contemplated herein (i) do not
and will not conflict with or result in a violation of any provision of the
governing instruments of such Partner and (ii) do not contravene or result in
any breach or constitute a default under any applicable law, rule, regulation,
judgment, license, permit, or order or any material loan, note or other
agreement or instrument to which the Partner is a party or by which it or any of
its properties are bound.

 

4



--------------------------------------------------------------------------------

(d) No consent, approval, authorization or order of any court or governmental
agency or authority or of any third party which has not been obtained is
required in connection with the execution, delivery and performance by the
Partner of this Agreement.

(e) There are no proceedings, actions, claims, suits, investigations or
inquiries by or before any arbitrator, court, or other tribunal in any
jurisdiction (domestic or foreign) either pending or, to the knowledge of such
Partner, threatened against or affecting such Partner that would affect the
execution and delivery of this Agreement by such Partner or the consummation of
the transactions contemplated hereby by such Partner.

Section 7. Survival. All covenants, agreements, representations and warranties
made in this Agreement shall survive the execution and delivery of this
Agreement by the Partners.

Section 8. Parties in Interest. All representations, warranties, covenants and
agreements contained in this Agreement by or on behalf of the parties hereto
shall bind and inure to the benefit of the respective successors and assigns of
such parties whether so expressed or not. Nothing in this Agreement shall create
or be deemed to create any third-party beneficiary rights in any person not a
party to this Agreement except as provided below.

Section 9. Entire Agreement. This Agreement, the Partnership Agreement and the
PSA constitute the entire agreement and understanding of the parties hereto in
respect of their subject matters and supersede all prior understandings,
agreements, or representations by or among such parties, written or oral, to the
extent they relate in any way to the subject matter hereof or the transactions
contemplated hereby. To the extent that there is any conflict among this
Agreement, the Partnership Agreement or the PSA, the terms and conditions of the
Partnership Agreement will control.

Section 10. Governing Law. This Agreement and the performance of the
transactions and the obligations of the parties hereunder will be governed by
and construed and enforced in accordance with the laws of the State of Texas,
without giving effect to any choice of law principles.

Section 11. Counterparts. This instrument may be executed in any number of
identical counterparts, each of which for all purposes shall be deemed an
original, and all of which shall constitute collectively, one instrument. It is
not necessary that each party hereto execute the same counterpart so long as
identical counterparts are executed by each such party hereto. This instrument
may be validly executed and delivered by facsimile or other electronic
transmission.

 

5



--------------------------------------------------------------------------------

Section 12. References. As used in this Agreement: (i) all references in this
Agreement to articles, sections, subsections and other subdivisions refer to
corresponding articles, sections, subsections and other subdivisions of this
Agreement unless expressly provided otherwise; (ii) titles appearing at the
beginning of any of such subdivisions are for convenience only and shall not
constitute part of such subdivisions and shall be disregarded in construing the
language contained in such subdivisions; (iii) the words “this Agreement,” “this
instrument,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited; (iv) words in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.;
(v) pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender; (vi) examples shall not be construed to limit,
expressly or by implication, the matter they illustrate; (vii) unless the
context otherwise requires or unless otherwise provided herein, the terms
defined in this Agreement which refer to a particular agreement, instrument or
document also refer to and include all renewals, extensions, modifications,
amendments or restatements of such agreement, instrument or document, provided
that nothing contained in this subsection shall be construed to authorize such
renewal, extension, modification, amendment or restatement; (viii) the word “or”
is not intended to be exclusive and the word “includes” and its derivatives
means “includes, but is not limited to” and corresponding derivative
expressions; and (ix) no consideration shall be given to the fact or presumption
that one party had a greater or lesser hand in drafting this Agreement.

Section 13. Future Transfers. The Partners agree that, for a period of up to 90
days after the date of this Agreement, they will seek to formalize an agreement
regarding the possible transfer to Catena Oil & Gas LLC of certain oil and gas
interests that would include proved undeveloped reserves and acreage that is not
included in a currently producing unit of the Partnership. Such agreement would
include mutually agreeable terms such that upon the General Partner’s timely
payment of agreed capital contributions to the Partnership, the wells drilled or
Properties acquired by the Partnership after the date of this Agreement to which
such capital contributions relate could be subject to such transfer (which could
also include operations on the Longstreet Well but would exclude any additional
workover operations on existing wells located on the Properties). The Partners
would also seek to negotiate the allocation and distributions in the Agreement
to reflect the terms of the transfer. Any reasonable third party costs and
expenses incurred by the Partnership or the Limited Partner in connection with
any such transfer will be borne solely by Catena Oil and Gas LLC in its separate
capacity and not in its capacity as general partner of the Partnership.

Section 14. Ratification. The Partnership Agreement, as amended or modified by
the terms of this Agreement, is hereby ratified and confirmed in all respects.

*Remainder of Page Intentionally Left Blank—Signature Page Follows*

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Partners have executed this Agreement as of
the above date.

 

GENERAL PARTNER: CATENA OIL & GAS LLC By:   /s/ Robert J. Anderson Name:  
Robert J. Anderson Title:   Vice President-Business Development LIMITED PARTNER:
EFS O&G, LLC By:   AIRCRAFT SERVICES CORPORATION By:   /s/ Carl Peterson Name:  
Carl Peterson Title:   Vice President

SIGNATURE PAGE—CONSENT AND AMENDMENT NO. 1 TO

AGREEMENT OF LIMITED PARTNERSHIP